Filed with the U.S. Securities and Exchange Commission on January 23, 2014 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 555 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add one new series of the Trust: McKinley Non-U.S. Core Growth Fund. Subject to Completion—Dated January23, 2014 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. McKINLEY NON-U.S. CORE GROWTH FUND Y Shares (Ticker: ) PROSPECTUS , 2014 A fund seeking long-term capital appreciation. The Securities and Exchange Commission has not approved or disapproved any Fund’s shares or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus - Y Shares Table of Contents Summary Section 1 Additional Information about the Fund’s Investment Objective, Principal Investment Strategies & Risks 4 Portfolio Holdings Information 6 Management of the Fund 7 How to Buy Shares 10 How to Sell Shares 14 Account and Transaction Policies 15 Distributions and Taxes 19 Financial Highlights 20 Privacy Notice 21 Summary Section McKinley Non-U.S. Core Growth Fund Investment Objective The McKinley Non-U.S. Core Growth Fund (the “Fund”) seeks to achieve long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Y Shares Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Management Fees 0.85% Distribution and/or Service (12b-1) Fees N/A Other Expenses(1) 0.33% Total Annual Fund Operating Expenses 1.18% Fee Waiver and Expense Reimbursement -0.33% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement(2) 0.85% (1) Other Expenses are based on estimated customary Fund expenses for the current fiscal year. (2) McKinley Capital Management, LLC (the “Adviser”) has contractually agreed to waive its fees and reimburse certain expenses (excluding taxes, interest expense in connection with investment activities, portfolio transaction expenses, Acquired Fund Fees and Expenses (“AFFE”) and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement for YShares to 0.85% of the Fund’s average daily net assets (the “Expense Cap”) through at least , 2016.The contractual waivers and expense reimbursements may be changed or eliminated at any time by the Trust’s Board of Trustees (the “Board”) upon 60 days notice to the Adviser, or by the Adviser with the consent of the Board. Example The Example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The Example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap for the first two years only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Y Shares Portfolio Turnover The Fund pays transaction costs, such as commissions and dealer mark-ups, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.As the Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and European Depositary Receipts (“EDRs”).The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. Table of Contents - Prospectus - Y Shares 1 In selecting securities for the Fund, the Adviser uses a “bottom-up” fundamentally based, quantitatively driven investment process with a qualitative overlay.The Adviser believes that excess market returns can be achieved by constructing a diversified portfolio of inefficiently priced equity securities whose earnings growth rates are accelerating above market expectations.The Fund generally seeks to invest in companies that have market capitalizations of $100million or greater.The Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries. The Adviser may sell a stock if the Adviser believes that the stock’s risk/reward characteristics have become less favorable, the company’s fundamentals have deteriorated so that the original investment thesis for holding the stock no longer holds, or if a better opportunity has been identified.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.The following are the principal risks that could affect the value of your investment: · Currency Risk:Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge against the fund’s currency exposure. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Foreign Securities and Emerging Markets Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between United States and foreign regulatory requirements and market practices.These risks are enhanced in emerging markets.Generally, economic structures in these countries are less diverse and mature than those in developed countries, and their political systems are less stable.Investments in emerging markets countries may be affected by national policies that restrict foreign investment in certain issuers or industries. · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Large Company Risk: Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Liquidity Risk: There are greater risks involved in investing in securities with limited market liquidity. · Management Risk:The Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. · New Fund Risk.The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. Table of Contents - Prospectus - Y Shares 2 · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance Information Because the Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance. Investment Adviser McKinley Capital Management, LLC Portfolio Managers The Fund is team-managed by the following Portfolio Managers in addition to others not listed here: Name Title Managed the Fund Since Robert B. Gillam President and Chief Executive Officer Inception (2014) Robert A. Gillam, CFA Senior Vice President and Chief Investment Officer Inception (2014) Sheldon J. Lien, CFA Portfolio Manager Inception (2014) Gregory S. Samorajski, CFA Portfolio Manager Inception (2014) Brandon S. Rinner, CFA Portfolio Manager Inception (2014) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (McKinley Capital Funds, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 1-888-458-1963 (toll free).Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial investment amount is $40million and there is no subsequent investment minimum. Tax Information The Fund intends to make distributions that will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - Y Shares 3 Additional Information about the Fund’s Investment Objective, Principal Investment Strategies & Risks Investment Objective The Fund seeks to achieve long-term capital appreciation.The Fund’s investment objective is not fundamental and may be changed by the Fund’s Board without shareholder approval.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, ADRs, GDRs and EDRs.The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. The Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries.The Adviser generally seeks to invest in companies that have market capitalizations of $100million or greater. Changes in Policy.The Fund will not change its investment policy of investing at least 80% of its net assets in securities of non-U.S. companies without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. The Adviser’s Process — Purchasing Portfolio Securities.The Adviser’s investment process is founded on the tenets of Modern Portfolio Theory and uses a disciplined, systematic, quantitatively driven investment process with a qualitative overlay.The process is designed to capture excess returns (consistent with the idea that markets are inefficient) based on a combination of return/risk analysis that identifies stocks that outperform the benchmark index and the misidentification of earnings acceleration potential.The Adviser focuses on relative rather than absolute rates of acceleration because it believes they are better indicators of future performance.The Adviser seeks to construct a portfolio with relatively few issuers that represent a broad spectrum of the market by investing in various sectors, countries, industries, etc.The Adviser takes into consideration various risk matrixes before investing. The final portfolio has 70 to 90 securities that are diversified across industry, sector, and country.The Adviser does not hedge the currency exposure of the underlying Non U. S. securities.The volatility of foreign currency impact is considered throughout the investment process. The Adviser’s Process — Selling Portfolio Securities.The Adviser continually monitors companies in the Fund’s portfolio to determine if their stock price and future prospects continue to appear attractive or if they are beginning to show signs of deterioration.There are generally three reasons the Adviser may sell or reduce its position in a security: · The stock’s risk/reward characteristics are not as favorable; · A company’s fundamentals are deteriorating to the point where the original investment thesis for owning the stock is no longer intact; or · A better opportunity has been identified. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Table of Contents - Prospectus - Y Shares 4 Principal Risks There is no assurance that the Fund will achieve its investment objective, and an investment in the Fund is not by itself a complete or balanced investment program.The principal risks of investing in the Fund that may adversely affect the Fund’s NAV or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. Currency Risk. Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge each Fund’s currency exposure. The market for some or all currencies may from time to time have low trading volume and become illiquid, which may prevent a Fund from effecting a position or from promptly liquidating unfavorable positions in such markets, thus subjecting a Fund to substantial losses. Equity Risk.Since the Fund purchases equity securities, they are subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Foreign Securities Risk and Emerging Markets Risk.Foreign investments, including ADRs and similar investments, may be subject to more risks than U.S.domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S.companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.Amounts realized on sales of or distributions with respect to foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Based on the principal investment strategies of the Fund, it is not expected that the Fund will be eligible to pass through to shareholders any credits or deductions with respect to such foreign taxes.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can, and often do, perform differently from U.S.markets.Emerging markets countries entail greater investment risk than developed markets.Such risks could include government dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. General Market Risk.General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Large Companies Risk.Large company stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus - Y Shares 5 Liquidity Risk.Due to a lack of demand in the marketplace or other factors, the Fund may not be able to sell some or all of the investments promptly, or may only be able to sell investments at less than desired prices. This risk may be more pronounced for the Fund’s investments in emerging markets countries. Management Risk.Management risk describes the Fund’s ability to meet its investment objective based on the Adviser’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished. New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund.Liquidation can be initiated without shareholder approval by the Board if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. Smaller Company Risk.Investments in smaller companies may be speculative, more volatile and involve greater risk than customarily is associated with larger companies.Many small companies are more vulnerable than larger companies to adverse business or economic developments.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.Small company shares, which usually trade on the over-the-counter market, may have few market makers, wider spreads between their quoted bid and asked prices and lower trading volumes.This may result in comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on the major stock exchanges or than the market averages in general.In addition, the Fund and other client accounts of the Adviser together may hold a significant percentage of a company’s outstanding shares.When making larger sales, the Fund might have to sell assets at discounts from quoted prices or may have to make a series of small sales over an extended period of time.For these reasons, the Fund’s NAV may be volatile. Who May Want to Invest in the Fund? The Fund may be appropriate for you if you: · Are pursuing capital appreciation by investing in a portfolio of non-U.S. based stocks; · Are willing to assume the greaterrisks of share price fluctuations in your investment; and · Are willing to tolerate special risks associated with developed foreign and emerging markets. The Fund may not be appropriate for you if you: · Want an investment that pursues market trends or focuses only on particular sectors or industries; · Need stability of principal; and · Are pursuing a short-term investment goal. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”) and on the Fund’s website at www.mckinleycapitalfunds.com. Table of Contents - Prospectus - Y Shares 6 Management of the Fund McKinley Capital Management, LLC.The Fund’s investment adviser is McKinley Capital Management, LLC, 3301 CStreet, Suite500, Anchorage, AK 99503 (the “Adviser”).The Adviser has provided investment advisory services to individual and institutional accounts since 1991.As of December31, 2013, the Adviser had assets under management of approximately $8.135billion.Under the Investment Advisory Agreement, the Adviser is entitled to receive an annual management fee of 0.85% for its investment advisory services.The fee is calculated daily and payable monthly as a percentage of the Fund’s average daily net assets.As further described below, YShares are subject to an Expense Cap. Subject to the general oversight of the Board, the Adviser is directly responsible for making the investment decisions for the Fund.A discussion regarding the basis of the Board’s approval of the Investment Advisory Agreement with the Adviser will be available in the Fund’s semi-annual report to shareholders for the period ending May31, 2014. Portfolio Managers Robert B. Gillam, President and Chief Executive Officer Robert A. Gillam, CFA, Senior Vice President and Chief Investment Officer Sheldon J. Lien, CFA, Portfolio Manager Gregory S. Samorajski, CFA, Director of Investments / Portfolio Manager Brandon S. Rinner, CFA, Portfolio Manager Each Portfolio Manager has been associated with the Adviser in the position noted for more than five years.The Fund is team-managed by the above Portfolio Managers in addition to others who are not listed. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed, and ownership of securities in the Fund. Fund Expenses In addition to the advisory fees discussed above, the Fund incurs other expenses such as custodian, transfer agency, interest expense in connection with investment activities and other customary Fund expenses.The Adviser has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, portfolio transaction expenses, taxes and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement for the YShares to 0.85% of the Fund’s average daily net assets. The current Expense Cap is in place through at least , 2016.The Expense Cap may be terminated at any time by the Board upon 60 days notice to the Adviser, or by the Adviser with the consent of the Board. Additional Payments to Dealers. If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Other Service Providers U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) provides certain administration, fund and transfer agency services to the Fund. Table of Contents - Prospectus - Y Shares 7 Quasar Distributors, LLC (the “Distributor”) serves as the Fund’s Distributor and principal underwriter in connection with the offering of each Fund’s shares.The Distributor may enter into arrangements with banks, broker-dealers and other financial institutions through which investors may purchase or redeem Fund shares. Table of Contents - Prospectus - Y Shares 8 Shareholder Information How to Contact the Fund General Information Write to us at: McKinley Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight address: McKinley Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202-5207 Telephone us at: 1-888-458-1963 (toll free) Visit our Website at: www. mckinleycapitalfunds.com You may purchase shares of the Fund or sell (redeem) such shares on each weekday that the New York Stock Exchange (“NYSE”) is open.Under unusual circumstances, the Fund class may accept and process shareholder orders when the NYSE is closed if deemed appropriate. You may purchase shares of the Fund or sell (redeem) such shares at the NAV next calculated plus any applicable sales charge (or minus any applicable sales charge or redemption fee in the case of redemptions) after the Transfer Agent receives your request in proper form. When and How NAV is Determined The Fund’s share price is known as its NAV.The NAV is determined by dividing the value of the Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities) / number of shares NAV)).The NAV takes into account the expenses and fees of the Fund, including management, administration and other fees, which are accrued daily.The Fund’s share price is calculated as of the close of regular trading (generally 4:00 p.m., Eastern Time) on each day the NYSE is open for business. All shareholder transaction orders received in proper form (as described below under “How to Buy Shares”) by the Transfer Agent, or a Financial Intermediary by 4:00 p.m., Eastern Time will be processed based on that day’s NAV.Transaction orders received after 4:00 p.m., Eastern Time will be based on the next day’s NAV.The Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV per share).Fair value determinations may be made as described below under procedures as adopted by the Fund’s Board. Fair Value Pricing. Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by the Fund that occur when regular trading on foreign or other exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation determination.If any significant discrepancies are found, the Fund may adjust its fair valuation procedures. Table of Contents - Prospectus - Y Shares 9 Types of Accounts Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person. Joint accounts have two or more owners (tenants). ·Instructions must be signed by all persons required to sign exactly as their names appear on the account. ·Provide a power of attorney or similar document for each person that is authorized to open or transact business for the account if not a named account owner. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits. ·Depending on state laws, you can set up a custodial account under the UGMA or the UTMA. ·The custodian must sign instructions in a manner indicating custodial capacity. Business Entities ·Provide certified articles of incorporation, a government-issued business license or certificate, partnership agreement or similar document evidencing the identity and existence of the business entity. ·Submit a secretary’s (or similar) certificate listing the person(s) authorized to open or transact business for the account. Trusts (including corporate pension plans) ·The trust must be established before an account can be opened. ·You must supply documentation to substantiate existence of your organization (i.e., Articles of Incorporation / Formation / Organization, Trust Agreements, Partnership Agreement or other official documents). ·Remember to include a separate sheet detailing the full name, date of birth, social security number and permanent street address for all authorized individuals. Retirement Accounts You may invest in Fund shares through an IRA account sponsored by the Adviser, including traditional and Roth IRAs.The Fund may also be appropriate for other retirement plans.Before investing in any IRA or other retirement plan, you should consult your tax adviser.Whenever making an investment in an IRA, be sure to indicate the year in which the contribution is made. How to Buy Shares This section explains how you can purchase shares of the Fund.If you’re opening a new account, an account application is available online at www.mckinleycapitalfunds.com or by calling 1-888-458-1963.For Fund shares held through brokerage and other types of accounts, please consult your Financial Intermediary.The Adviser reserves the right to reject any request to purchase shares. YShares YShares of the Fund are offered without any sales charge on purchases or sales and without any ongoing distribution fee.The minimum initial investment for YShares is $40,000,000. YShares are available for purchase exclusively by (1)eligible institutions (e.g.,a financial institution or any of its clients, a corporation, trust, estate, or educational, religious or charitable institution) with assets of at least $40,000,000, (2)tax-exempt retirement plans with assets of at least $40,000,000 (including 401(k) plans, 457 plans, employer-sponsored 403(b) plans, profit sharing and money purchase plans, defined benefit plans and non-qualified deferred compensation plans), (3)fee-based investment programs with assets of at least $40,000,000, (4)qualified state tuition plan (529plan) accounts and (5)high net worth/ultra high net worth individuals/families.The minimum asset requirements may be waived from time to time by the Adviser. Table of Contents - Prospectus - Y Shares 10 YShare participants in tax-exempt retirement plans must contact the plan’s administrator to purchase shares. For plan administrator contact information, participants should contact their respective employer’s human resources department.YShare participants in fee-based investment programs should contact the program’s administrator or their financial advisor to purchase shares. Transactions generally are effected on behalf of a tax-exempt retirement plan participant by the administrator or a custodian, trustee or record keeper for the plan and on behalf of a fee-based investment program participant by their administrator or financial advisor.YShares institutional clients may purchase shares either directly or through an authorized dealer. Buying Shares Opening an Account Adding to an Account Through a Financial Intermediary Contact your Financial Intermediary Contact your Financial Intermediary By Mail (with Check) ·Mail your completed application (along with other required documents) and a check to: McKinley Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 ·Write your account number on your check ·Send your check with (a) a completed investment slip from a prior statement or confirmation or (b) letter of instruction to: McKinley Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 By Wire ·Submit your completed application (and other required documents). An account will be established for you and you will be contacted with the account number. ·Instruct your financial institution to wire your money using the instructions found on page20 of this prospectus. ·Call to notify us of your incoming wire ·Instruct your financial institution to wire your money using the instructions found on page 12 of this prospectus. By Telephone Not accepted for initial purchases ·If your account has been open for at least 15 days and you have telephone purchase privileges on the account, you may purchase additional shares in the amount of $100 or more using the bank account on record by calling 1-888-458-1963. General Notes for Buying Shares Unless purchased through a Financial Intermediary, all investments must be made by check, ACH, or wire.All checks must be payable in U.S.dollars and drawn on U.S.financial institutions.In the absence of the granting of an exception consistent with the Trust’s anti-money laundering procedures, the Fund does not accept purchases made by third-party check, Treasury check, credit card check, starter check, cash or cash equivalents (for instance, you may not pay by money order, bank draft, cashier’s checks in amounts less than $10,000, or traveler’s check).The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. · Checks for all accounts, including individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) or Uniform Transfer to Minors Act (“UTMA”) accounts, the check must be made payable to “McKinley Non-U.S. Core Growth Fund.”A $25 charge may be imposed on any returned payment; you will also be responsible for any losses suffered by the Fund as a result. · ACH refers to the “Automated Clearing House” System maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks.Your financial institution may charge you a fee for this service.A $25 charge may be imposed on any rejected transfers; you will also be responsible for any losses suffered by the Fund as a result. Table of Contents - Prospectus - Y Shares 11 · Wires instruct your financial institution with whom you have an account to make a Federal Funds wire payment to us.Your financial institution may charge you a fee for this service. Purchase through Financial Intermediaries.You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”).Your order will be priced based on the Fund’s NAV next computed after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Fund may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with the Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Fund’s Prospectus.If you transmit your order with these Financial Intermediaries before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced based on the Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Purchase by Mail.Follow the instructions outlined in the table above.The Fund does not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposits in the mail or with such services, or receipt at the Transfer Agent’s post office box of purchase orders or redemption requests, do not constitute receipt by the Transfer Agent. Purchase by Wire.If you are making your first investment in the Fund, before you wire funds, please contact the Transfer Agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile.Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions.Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given. For either initial or subsequent investments, prior to sending the wire, please call the Transfer Agent at 1-888-458-1963 to advise of your wire to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. Instruct your bank to send the wire to: U.S.Bank, N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S.Bancorp Fund Services, LLC Account #112-952-137 Further Credit: [Fund Name] (Shareholder Name, Shareholder Account #) Your bank may impose a fee for investments by wire.Wired funds must be received prior to 4:00p.m., Eastern time, to be eligible for same day pricing.The Fund and the Transfer Agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Fund at 1-888-458-1963. Table of Contents - Prospectus - Y Shares 12 Purchase by Telephone.If your signed account application has been received by the Fund, your account has been open for at least 15 days and unless you declined telephone purchase privileges on your account application, you may purchase additional shares in the amount of $100 or more from your bank account upon request by telephoning the Transfer Agent toll free at 1-888-458-1963.You may not make your initial purchase of the Fund’s shares by telephone.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00p.m. Eastern time, shares will be purchased at the appropriate price next calculated.For security reasons, requests by telephone may be recorded. Table of Contents - Prospectus - Y Shares 13 How to Sell Shares The Fund processes redemption orders received in good order, promptly.Under normal circumstances, the Fund class will send redemption proceeds to you within 5 business days.If the Fund class has not yet collected payment for the shares you are selling, it may delay sending redemption proceeds until it receives payment, which may be up to 15 calendar days. Selling Shares Through a Financial Intermediary ·Contact your Financial Intermediary By Mail ·Prepare a written request including: · Your name(s) and signature(s) · Your account number · The Fund name and class · The dollar amount or number of shares you want to sell · How and where to send the redemption proceeds ·Obtain a signature guarantee (if required) (See “Signature Guarantee Requirements below”) ·Obtain other documentation (if required) ·Mail us your request and documentation. By Wire ·Wire redemptions are only available if your redemption is for $2,500 or more and you did not decline wire redemption privileges on your account application ·Call us with your request (unless you declined telephone redemption privileges on your account application) (See “By Telephone”) or ·Mail us your request (See “By Mail”). By Telephone ·Call us with your request (unless you declined telephone redemption privileges on your account application) ·Provide the following information: · Your account number · Exact name(s) in which the account is registered · Additional form of identification ·Redemption proceeds will be: · Mailed to you, or · Electronically credited to your account at the financial institution identified on your account application. General Notes for Selling Shares In general, orders to sell or “redeem” shares may be placed either directly with the Fund, the Transfer Agent or with your Financial Intermediary.You may redeem part or all of the Fund’s shares at the next determined NAV after the Fund receives your order.You should request your redemption prior to the close of the NYSE, generally 4:00 p.m., Eastern time, to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. Through a Financial Intermediary.You may redeem Fund shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to the Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV per share next effective after receipt of the order by the Financial Intermediary.Please keep in mind that your Financial Intermediary may charge additional fees for its services. Table of Contents - Prospectus - Y Shares 14 By Mail.You may redeem Fund shares by simply sending a written request to the Transfer Agent.Please provide the name of the Fund, account number and state the number of shares or dollar amount you would like redeemed.The letter should be signed by all shareholders whose names appear on the account registration.Redemption requests will not become effective until all documents have been received in good form by the Fund.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e.,corporate resolutions, or trust documents indicating proper authorization).Shareholders should contact the Fund for further information concerning documentation required for redemption of Fund shares. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. Telephone or Wire Redemption.You may redeem Fund shares by telephone unless you declined telephone redemption privileges on your account application.If you have a retirement account, you may not redeem shares by telephone.During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Transfer Agent by telephone, you may also mail the requests to the Fund at the address listed under “How to Contact the Fund.”Once a telephone transaction has been placed, it cannot be canceled or modified. You may redeem up to $100,000 in shares by calling the Transfer Agent at 1-888-458-1963 prior to the close of trading on the NYSE, generally 4:00 p.m., Eastern time.Redemption proceeds will be sent on the next business day to the mailing address that appears on the Fund’s records.Per your request, redemption proceeds may be wired or may be sent by electronic funds transfer via the ACH network to your pre-designated bank account.The minimum amount that may be wired is $2,500.You will not incur any charge when proceeds are sent via the ACH network; however, most ACH transfers require two days for the bank account to receive credit.Telephone redemptions cannot be made if you notify the Transfer Agent of a change of address within 30days before the redemption request. Prior to executing instructions received to redeem shares by telephone, the Fund will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If the Fund or their agents follow these procedures, they cannot be held liable for any loss, expense, or cost arising out of any telephone redemption request that is reasonably believed to be genuine.This includes any fraudulent or unauthorized request.The Fund may change, modify or terminate these privileges at any time upon at least a 60-day notice to shareholders.If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person. Account and Transaction Policies Tools to Combat Frequent Transactions.The Fund is intended for long-term investors and does not accommodate frequent transactions.Short-term “market-timers” who engage in frequent purchases and redemptions can disrupt the Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.The Board has adopted policies and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.In addition, the Fund discourages excessive, short-term trading and other abusive trading practices and the Fund may use a variety of techniques to monitor trading activity and detect abusive trading practices.These steps may include, among other things, the imposition of redemption fees, if necessary, monitoring trading activity, or using fair value pricing when appropriate, under procedures as adopted by the Board when the Adviser determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by the Fund in their sole discretion. Table of Contents - Prospectus - Y Shares 15 In an effort to discourage abusive trading practices and minimize harm to the Fund and its shareholders, the Fund reserves the right, in its sole discretion, to reject any purchase order, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in Fund shares is believed by the Adviser to be harmful to the Fund) and without prior notice.The Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect the Fund’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, the Fund applies all restrictions uniformly in all applicable cases. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Fund receives purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, the Fund cannot always detect frequent trading.However, the Fund will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to the Fund, at the Fund’s request, certain information relating to their customers investing in the Fund through non-disclosed or omnibus accounts.The Fund will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from the Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, the Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Proceeds.Proceeds will generally be sent no later than seven calendar days after the Fund receives your redemption request.If elected on your account application, you may have the proceeds of the redemption request sent by check to your address of record, by wire to a pre-determined bank, or by electronic funds transfer via the ACH network to the bank account designated by you on your fund account application.When proceeds are sent via the ACH network, the funds are usually available in your bank account in 2-3 business days. Check Clearance.The proceeds from a redemption request may be delayed up to 15 calendar days from the date of the receipt of a purchase check until the check clears.If the check does not clear, you will be responsible for any losses suffered by the relevant Fund as well as a $25 service charge imposed by the Transfer Agent.This delay can be avoided by purchasing shares by wire. Suspension of Redemptions.The Fund may temporarily suspend the right of redemption or postpone payments under certain emergency circumstances or when the SEC orders a suspension. Signature Guarantees.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.A signature guarantee of each owner is required in the following situations: · For all redemption requests in excess of $100,000; · If a change of address request has been received by the Transfer Agent within the last 30 days; · If ownership is being changed on your account; and Table of Contents - Prospectus - Y Shares 16 · When redemption proceeds are payable or sent to any person, address or bank account not on record. In addition to the situations described above, the Fund and/or the Transfer Agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation.Non-financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Verification Program member or another acceptable form of authentication from a financial institution source.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. Customer Identification Program.Please note that, in compliance with the USA PATRIOT Act of 2001, the Transfer Agent will verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O.Box will not be accepted.If you do not supply the necessary information, the Transfer Agent may not be able to open your account.Please contact the Transfer Agent at 1-888-458-1963 if you need additional assistance when completing your application.If the Transfer Agent is unable to verify your identity or that of another person authorized to act on your behalf, or if it believes it has identified potentially criminal activity, the Fund reserves the right to temporarily limit additional share purchases, close your account or take any other action they deem reasonable or required by law. Right to Reject Purchases.The Fund reserves the right to reject any purchase in whole or in part.The Fund may cease taking purchase orders at any time when it believes that it is in the best interest of the Fund’s current shareholders.The purpose of such action is to limit increased Fund expenses incurred when certain investors buy and sell shares of the Fund for the short-term when the markets are highly volatile. Redemption In-Kind.The Fund reserves the right to pay redemption proceeds to you in whole or in part by a distribution of securities from the Fund’s portfolio (a “redemption in-kind”).It is not expected that the Fund would do so except during unusual market conditions.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally results in capital gain or loss to you, subject to certain loss limitation rules. Small Accounts.The minimum account balance is $10million for YShares.To reduce the Fund’s expenses, if the value of your account falls below $10million with respect to YShares, the Fund may ask you to increase your balance.If after 60days, the account value is still below $10million, the Fund may ask you to consider converting to a different class of shares of the Fund offered in a separate prospectus that accommodates lower account balances, or close your account and send you the proceeds.The Fund will not close your account if it falls below these amounts solely as a result of a reduction in your account’s market value. Householding.In an effort to decrease costs, the Fund will reduce the number of duplicate Prospectuses and annual and semi-annual reports that you receive by sending only one copy of each to those addresses shown by two or more accounts.Please call the Transfer Agent toll free at 1-888-458-1963 to request individual copies of these documents.The Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Confirmations.If you purchase shares directly from any Fund, you will receive monthly statements detailing Fund balances and all transactions completed during the prior month and a confirmation of each transaction.Automatic reinvestments of distributions and automatic investments/systematic withdrawals may be confirmed only by monthly statement.You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and monthly statements. Table of Contents - Prospectus - Y Shares 17 Policy on Prohibition of Foreign Shareholders.Shares of the Fund have not been registered for sale outside of the United States.Accordingly, the Fund requires that all shareholders must be U.S.persons with a valid U.S. taxpayer identification number to open an account with the Fund.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses.The Fund reserves the right to close an account within 5business days if clarifying information or documentation is not received. Canceled or Failed Payments.The Fund accepts checks and ACH transfers at full value subject to collection.If the Fund does not receive your payment for shares or you pay with a check or ACH transfer that does not clear, your purchase will be canceled within 2 business days of bank notification.You will be responsible for any actual losses or expenses incurred by the Fund or the Transfer Agent as a result of the cancellation, and the Fund may redeem shares you own in the account (or another identically registered account that you maintain with the Transfer Agent) as reimbursement.The Fund and its agents have the right to reject or cancel any purchase (purchase side only) due to nonpayment. Lost Accounts. It is important that the Fund maintain a correct address for each investor.An incorrect address may cause an investor’s account statements and other mailings to be returned to the Fund.Based upon statutory requirements for returned mail, the Fund will attempt to locate the investor or rightful owner of the account.If the Fund is unable to locate the investor, then it will determine whether the investor’s account can legally be considered abandoned.The Fund is legally obligated to escheat (or transfer) abandoned property to the appropriate state’s unclaimed property administrator in accordance with statutory requirements.The investor’s last known address of record determines which state has jurisdiction. Unclaimed Property.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Table of Contents - Prospectus - Y Shares 18 Distributions and Taxes Distributions The Fund will make distributions of dividends and capital gains, if any, at least annually.The Fund will make a distribution of any undistributed capital gains earned during the 12-month period ended October31 on or about December31 of each year.The Fund may make an additional payment of dividends or distributions if it deems it desirable at other times during any year. Your dividend distributions, if any, will be automatically invested in additional shares of your Fund at the next determined net asset value. Taxes The Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). As a regulated investment company, the Fund will not be subject to federal income tax if it distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI. The Fund generally intends to operate in a manner such that it will not be liable for Federal income or excise taxes. You will generally be taxed on the Fund’s distributions, regardless of whether you reinvest them or receive them in cash.The Fund’s distributions of net investment income (including short-term capital gain) are taxable to you as ordinary income.The Fund’s distributions of long-term capital gain, if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares.Although distributions are generally taxable when received, certain distributions declared in October, November or December but paid in the following January are taxed as if received in the prior December.Distributions may also be subject to certain state and local taxes.Some Fund distributions may also include nontaxable returns of capital. Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero.Dividends from the Fund and any capital gains derived from an investment in the Fund generally are included in the net investment income that is subject to the 3.8% Medicare tax for investors in the higher federal tax brackets. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum Federal tax rate of 20% (0% for individuals in lower tax brackets).A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that certain holding period and other requirements are met by the Fund and the shareholder.To the extent the Fund’s distributions are attributable to other sources, such as interest or capital gains, the distributions are not treated as qualified dividend income. Distributions of capital gain and distributions of net investment income reduce the NAV of the Fund’s shares by the amount of the distribution. If you purchase shares prior to these distributions, you are taxed on the distribution even though the distribution represents a return of your investment. The sale of Fund shares is a taxable transaction for Federal income tax purposes.You will recognize a gain or loss on such transactions equal to the difference, if any, between the amount of your net sales proceeds and your adjusted tax basis in the Fund shares.Such gain or loss will be capital gain or loss if you held your Fund shares as capital assets.Any capital gain or loss will generally be treated as long-term capital gain or loss if you held the Fund shares for more than one year at the time of the sale, and otherwise as short-term capital gain.Any capital loss arising from the sale of shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of net long-term capital gain distributions with respect to those shares. Table of Contents - Prospectus - Y Shares 19 The Fund may be required to withhold Federal income tax at the Federal backup withholding rate on all taxable distributions and redemption proceeds otherwise payable to you if you fail to provide the Fund with your correct taxpayer identification number or to make required certifications, or if you have been notified by the IRS that you are subject to backup withholding.Backup withholding is not an additional tax. Rather, any amounts withheld may be credited against your Federal income tax liability, so long as you provide the required information or certification.Investment income received by the Fund from sources within foreign countries may be subject to foreign income taxes withheld at the source. After December31 of each year, the Fund will mail you reports containing information about the income tax classification of distributions paid during the year. For further information about the tax effects of investing in the Fund, including state and local tax matters, please see the SAI and consult your tax adviser. Financial Highlights Because the Fund was recently created, it does not have a financial performance record.Financial information for the fiscal period ending May31, 2014 will be included in the Fund’s Semi-Annual Report, which will be available upon request free of charge after July31, 2014. Table of Contents - Prospectus - Y Shares 20 Privacy Notice The Fund collects non-public information about you from the following sources: · Information it receives about you on applications or other forms; · Information you give the Fund orally; and · Information about your transactions with the Fund or others. The Fund does not disclose any non-public personal information about its shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.The Fund may share information with affiliated parties and unaffiliated third parties with whom it has contracts for servicing the Fund.The Fund will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.The Fund maintains physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Table of Contents - Prospectus - Y Shares 21 McKinley Non-U.S. Core Growth Fund Y Shares FOR MORE INFORMATION Annual/Semi-Annual Reports Additional information about the Fund’s investments will be available in the Fund’s annual and semi-annual reports to shareholders.The Fund’s annual report will contain a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s first fiscal year. Statement of Additional Information (“SAI”) The SAI provides more detailed information about the Fund and is incorporated by reference into, and is legally part of, this Prospectus. Contacting the Fund You can get free copies of the Prospectus, SAI and annual/semi-annual reports when available or other information by visiting the Fund’s website at www.mckinleycapitalfunds.com or by contacting the Fund at: McKinley Non-U.S. Core Growth Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-888-458-1963 (toll free) Securities and Exchange Commission Information You can also review the Fund’s annual/semi-annual reports when they become available, the SAI and other information about the Fund at the Public Reference Room of the Securities and Exchange Commission (“SEC”).The scheduled hours of operation of the Public Reference Room may be obtained by calling the SEC at (202)551-8090. You can get copies of this information, for a fee, by visiting the SEC’s website www.sec.gov or e-mailing or writing to: Public Reference Room Securities and Exchange Commission Washington, D.C. 20549 E-mail address: publicinfo@sec.gov Investment Company Act File No.811-05037 Table of Contents - Prospectus - Y Shares Subject to Completion—Dated January23, 2014 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. McKINLEY NON-U.S. CORE GROWTH FUND Investor Shares (Ticker:)* Institutional Shares (Ticker:)* * Investor Shares and Institutional Shares are not available for purchase at this time PROSPECTUS , 2014 A fund seeking long-term capital appreciation. The Securities and Exchange Commission has not approved or disapproved any Fund’s shares or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus - Investor Shares and Institutional Shares Table of Contents Summary Section 1 Additional Information about the Fund’s Investment Objective, Principal Investment Strategies & Risks 5 Portfolio Holdings Information 7 Management of the Fund 8 Description of Classes 9 Rule 12b-1 Distribution, Shareholder Servicing and other Payments to Dealers 10 How to Buy Shares 12 How to Sell Shares 15 Account and Transaction Policies 17 Distributions and Taxes 20 Financial Highlights 21 Privacy Notice 22 Summary Section McKinley Non-U.S. Core Growth Fund Investment Objective The McKinley Non-U.S. Core Growth Fund (the “Fund”) seeks to achieve long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares Institutional Shares Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Management Fees 0.85% 0.85% Distribution and/or Service (12b-1) Fees 0.25% N/A Other Expenses (including 0.15% Shareholder Servicing Fee)(1) 0.65% 0.65% Total Annual Fund Operating Expenses 1.75% 1.50% Fee Waiver and Expense Reimbursement -0.30% -0.30% Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement(2) 1.45% 1.20% (1) Other Expenses are based on estimated customary Fund expenses for the current fiscal year, and include shareholder servicing fees of 0.15% as a percentage of average daily net assets for each class. (2) McKinley Capital Management, LLC (the “Adviser”) has contractually agreed to waive its fees and reimburse certain expenses (excluding taxes, interest expense in connection with investment activities, portfolio transaction expenses, acquired fund fees and expenses (“AFFE”) and extraordinary expenses) to limit Total Annual Fund Operating Expenses After Fee Waiver and Expense Reimbursement for Investor Shares to 1.45% and Institutional Shares to 1.20% of the Fund’s average daily net assets (the “Expense Caps”) through at least , 2016.The contractual waivers and expense reimbursements may be changed or eliminated at any time by the Trust’s Board of Trustees (the “Board”) upon 60 days notice to the Adviser, or by the Adviser with the consent of the Board.The Adviser is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Caps. Example The Example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The Example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps for the first two years only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Investor Shares Institutional Shares Portfolio Turnover The Fund pays transaction costs, such as commissions and dealer mark-ups, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.As the Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Table of Contents - Prospectus - Investor Shares and Institutional Shares 1 Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and European Depositary Receipts (“EDRs”).The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. In selecting securities for the Fund, the Adviser uses a “bottom-up” fundamentally based, quantitatively driven investment process with a qualitative overlay.The Adviser believes that excess market returns can be achieved by constructing a diversified portfolio of inefficiently priced equity securities whose earnings growth rates are accelerating above market expectations.The Fund generally seeks to invest in companies that have market capitalizations of $100million or greater.The Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries. The Adviser may sell a stock if the Adviser believes that the stock’s risk/reward characteristics have become less favorable, the company’s fundamentals have deteriorated so that the original investment thesis for holding the stock no longer holds, or if a better opportunity has been identified.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents. Principal Investment Risks As with all mutual funds, there is the risk that you could lose all or a portion of your investment in the Fund.The following are the principal risks that could affect the value of your investment: · Currency Risk:Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge against the fund’s currency exposure. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Foreign Securities and Emerging Markets Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between United States and foreign regulatory requirements and market practices.These risks are enhanced in emerging markets.Generally, economic structures in these countries are less diverse and mature than those in developed countries, and their political systems are less stable.Investments in emerging markets countries may be affected by national policies that restrict foreign investment in certain issuers or industries. · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Large Company Risk: Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Liquidity Risk: There are greater risks involved in investing in securities with limited market liquidity. Table of Contents - Prospectus - Investor Shares and Institutional Shares 2 · Management Risk:The Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. · New Fund Risk.The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance Information Because the Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance. Investment Adviser McKinley Capital Management, LLC Portfolio Managers The Fund is team-managed by the following Portfolio Managers in addition to others not listed here: Name Title Managed the Fund Since Robert B. Gillam President and Chief Executive Officer Inception (2014) Robert A. Gillam, CFA Senior Vice President and Chief Investment Officer Inception (2014) Sheldon J. Lien, CFA Portfolio Manager Inception (2014) Gregory S. Samorajski, CFA Portfolio Manager Inception (2014) Brandon S. Rinner, CFA Portfolio Manager Inception (2014) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (McKinley Capital Funds, c/o U.S.Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, WI 53201-0701), by wire transfer, or by telephone at 1-888-458-1963 (toll free).Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly.The minimum initial and subsequent investment amounts for various types of accounts are shown below. Type of Account Minimum Initial Investment Minimum Additional Investment Institutional Shares – Standard Accounts – Accounts with Automatic Investment Plans None Investor Shares – Standard Accounts – Traditional and Roth IRA Accounts – Accounts with Automatic Investment Plans None – Qualified Retirement Plans Tax Information The Fund intends to make distributions that will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus - Investor Shares and Institutional Shares 3 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a fund-supermarket), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - Investor Shares and Institutional Shares 4 Additional Information about the Fund’s Investment Objective, Principal Investment Strategies & Risks Investment Objective The Fund seeks to achieve long-term capital appreciation.The Fund’s investment objective is not fundamental and may be changed by the Fund’s Board without shareholder approval.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the securities of non-U.S. issuers.The Fund will invest predominantly in equity securities, which include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, ADRs, GDRs and EDRs.The Adviser considers companies to be “non-U.S.” based on the issuer’s domicile, its principal place of business, its primary stock exchange listing, the source of its revenues or other factors. The Fund will normally be invested in issuers from at least ten countries outside the United States.Up to 40% of the Fund’s assets may be invested in securities of companies incorporated or headquartered in emerging markets countries.The Adviser generally seeks to invest in companies that have market capitalizations of $100million or greater. Changes in Policy.The Fund will not change its investment policy of investing at least 80% of its net assets in securities of non-U.S. companies without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. The Adviser’s Process — Purchasing Portfolio Securities.The Adviser’s investment process is founded on the tenets of Modern Portfolio Theory and uses a disciplined, systematic, quantitatively driven investment process with a qualitative overlay.The process is designed to capture excess returns (consistent with the idea that markets are inefficient) based on a combination of return/risk analysis that identifies stocks that outperform the benchmark index and the misidentification of earnings acceleration potential.The Adviser focuses on relative rather than absolute rates of acceleration because it believes they are better indicators of future performance.The Adviser seeks to construct a portfolio with relatively few issuers that represent a broad spectrum of the market by investing in various sectors, countries, industries, etc.The Adviser takes into consideration various risk matrixes before investing. The final portfolio has 70 to 90 securities that are diversified across industry, sector, and country.The Adviser does not hedge the currency exposure of the underlying Non U. S. securities.The volatility of foreign currency impact is considered throughout the investment process. The Adviser’s Process — Selling Portfolio Securities.The Adviser continually monitors companies in the Fund’s portfolio to determine if their stock price and future prospects continue to appear attractive or if they are beginning to show signs of deterioration.There are generally three reasons the Adviser may sell or reduce its position in a security: · The stock’s risk/reward characteristics are not as favorable; · A company’s fundamentals are deteriorating to the point where the original investment thesis for owning the stock is no longer intact; or · A better opportunity has been identified. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Table of Contents - Prospectus - Investor Shares and Institutional Shares 5 Principal Risks There is no assurance that the Fund will achieve its investment objective, and an investment in the Fund is not by itself a complete or balanced investment program.The principal risks of investing in the Fund that may adversely affect the Fund’s NAV or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. Currency Risk. Fluctuations in the exchange rates between different currencies may negatively affect an investment. The Fund may elect not to hedge currency risk, or may hedge such risk imperfectly, which may cause the Fund to incur losses that would not have been incurred had the risk been hedged. The Adviser generally chooses not to hedge each Fund’s currency exposure. The market for some or all currencies may from time to time have low trading volume and become illiquid, which may prevent a Fund from effecting a position or from promptly liquidating unfavorable positions in such markets, thus subjecting a Fund to substantial losses. Equity Risk.Since the Fund purchases equity securities, they are subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Foreign Securities Risk and Emerging Markets Risk.Foreign investments, including ADRs and similar investments, may be subject to more risks than U.S.domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S.companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.Amounts realized on sales of or distributions with respect to foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Based on the principal investment strategies of the Fund, it is not expected that the Fund will be eligible to pass through to shareholders any credits or deductions with respect to such foreign taxes.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can, and often do, perform differently from U.S.markets.Emerging markets countries entail greater investment risk than developed markets.Such risks could include government dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. General Market Risk.General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Large Companies Risk.Large company stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus - Investor Shares and Institutional Shares 6 Liquidity Risk.Due to a lack of demand in the marketplace or other factors, the Fund may not be able to sell some or all of the investments promptly, or may only be able to sell investments at less than desired prices. This risk may be more pronounced for the Fund’s investments in emerging markets countries. Management Risk.Management risk describes the Fund’s ability to meet its investment objective based on the Adviser’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished. New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund.Liquidation can be initiated without shareholder approval by the Board if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. Smaller Company Risk.Investments in smaller companies may be speculative, more volatile and involve greater risk than customarily is associated with larger companies.Many small companies are more vulnerable than larger companies to adverse business or economic developments.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.Small company shares, which usually trade on the over-the-counter market, may have few market makers, wider spreads between their quoted bid and asked prices and lower trading volumes.This may result in comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on the major stock exchanges or than the market averages in general.In addition, the Fund and other client accounts of the Adviser together may hold a significant percentage of a company’s outstanding shares.When making larger sales, the Fund might have to sell assets at discounts from quoted prices or may have to make a series of small sales over an extended period of time.For these reasons, the Fund’s NAV may be volatile. Who May Want to Invest in the Fund? The Fund may be appropriate for you if you: ·
